
QuickLinks -- Click here to rapidly navigate through this document



Exhibit 10.6


MOLSON COORS BREWING COMPANY

Directors RSU Award Statement for:

DIRECTOR NAME

        Congratulations! The following summarizes your Directors RSU Award:

RSU AWARD

     

Total number of RSUs granted

 

1,500

VESTING SCHEDULE

     

Grant date

 

(Insert Grant Date Here)

 

Vesting schedule

 

Subject to earlier vesting or cancellation, the RSUs will cliff vest 3 years
from grant date.

        This Directors RSU Award is issued under the Molson Coors Brewing
Company Incentive Compensation Plan ("Plan") in consideration of your remaining
a director of the Company. If you accept the terms of this Award, you consent to
be bound by all of the terms and conditions of this Directors RSU Award
Statement, which includes the accompanying Terms of the Directors RSU Award, and
the Plan. You also acknowledge that you have been given access to the Molson
Coors Brewing Company Incentive Compensation Plan Summary Description, and a
copy of the Plan, which are available on www.netbenefits.com and www.solium.com.

        To the extent not otherwise defined herein or an Award, capitalized
terms shall have the meaning ascribed to them in the Plan.

        This Directors RSU Award Statement, including the accompanying Terms of
the Directors RSU Award, constitutes part of a prospectus covering securities
that have been registered under the Securities Act of 1933, as amended.

--------------------------------------------------------------------------------



MOLSON COORS BREWING COMPANY
Terms of the Directors RSU Awards

Type of Award:   Restricted Stock Units ("RSUs").
 
 
When vested, each RSU entitles the holder to receive one share of Molson Coors
Brewing Company Class B Common Stock, $.01 par value per share ("Stock").
Vesting:
 
The date(s) upon which the RSUs vest are set forth on the Award Statement.
 
 
In the event of termination of service as a director due to death or disability,
or upon Retirement, RSUs will become fully vested. "Retirement" for this purpose
means cessation of service as a director as a result of the Company's corporate
governance policies relating to director services, such as those pertaining to
tenure, age or change in job responsibilities from those held when elected, or
other circumstances as may be approved by the Company's Nominating Committee.
 
 
In the event of a Change of Control, the RSUs will become fully vested.
Payment:
 
No payment is required with respect to RSUs. Vested RSUs will be settled in
Stock as soon as practicable following vesting but in no event later than 21/2
months following the end of the calendar year in which the RSUs vest.
Effect of Termination of Service as a Director:
 
Except for termination of directorship due to Retirement, death or disability,
no further vesting will occur, and all unvested RSUs will be forfeited and/or
cancelled on the date you cease to be a director of the Company.
Voting Rights/Dividends:
 
Since RSUs do not represent actual shares, no voting rights arise upon receipt
of RSUs. A cash payment equal to the aggregate amount of dividends, if any, that
would have been paid on the underlying shares will be paid (without interest)
when the RSUs vest and such shares are distributed.
Tax Considerations:
 
Refer to accompanying Summary of Tax Considerations.
Transferability:
 
No RSU granted under the Plan may be sold, transferred, pledged, assigned, or
otherwise alienated or hypothecated, otherwise than by will or by the laws of
descent and distribution.
Additional Restrictions:
 
In addition to the foregoing, the right to retain shares of Stock (or the
amounts received upon the sale thereof) shall be subject to the Effect of
Detrimental Conduct on Incentive Compensation Awards which accompanies these
Terms and shall be deemed a part thereof, provided that the restrictions set
forth therein, as they apply to any resident of Quebec shall be limited in
duration to a maximum of 12 months.

2

--------------------------------------------------------------------------------



Personal Information:   You agree the Company and its suppliers may collect, use
and disclose your personal information for the purposes of the implementation,
management, administration and termination of the Plan.
Beneficiary Designation (Quebec Residents):
 
Article 15 of the Plan is not applicable to those Participants in the Plan who
are residents of Quebec. Any beneficiary designation or revocation of such
beneficiary designation made by such residents must be made through a will, a
copy of which should be filed with the Plan administrator.

MOLSON COORS BREWING COMPANY
INCENTIVE COMPENSATION PLAN

Summary of Tax Considerations
Relating to Directors RSU Awards under the Plan

        Set forth below is a summary of the certain tax consequences relating to
the Directors RSU Awards under the Molson Coors Brewing Company Incentive
Compensation Plan. This summary is divided by country. This discussion does not
purport to be complete and does not cover, among other things, state, provincial
and local tax treatment.

UNITED STATES

         Federal Income Tax Considerations:    No income is recognized upon
receipt of an award of RSUs. At the time distribution of the stock and payment
in respect of accumulated dividends occur, income equal to the fair market value
of Stock issued plus cash received is recognized. The capital gain or loss
holding period for any Stock distributed begins when ordinary income is
recognized. Any subsequent capital gain or loss is measured by the difference
between the fair market value of the Stock upon which the ordinary income
recognized was based and the amount received upon sale or exchange of the
shares.

         Tax Withholding:    No tax withholding is required with respect to
amounts received from RSUs granted to non-employee directors. In the event any
income or other tax withholding were to apply at the time shares of Stock are
issued and cash is paid, the Company will deduct or withhold first, from the
cash to be paid and then from the shares of Stock issuable, a combined amount of
cash and number of shares of Stock having a fair market value equal to the
amount sufficient to satisfy the minimum statutory Federal, state and local tax
(including the FICA and Medicare tax obligation) withholding required by law
with respect to the exercise or distribution of shares and cash made under or as
a result of the Plan.

CANADA

         Federal Income Tax Considerations:    There is no tax consequence to
the holder at the time of receipt of an award of RSUs. At the time distribution
of Stock and cash payment in respect of accumulated dividends occurs, an amount
equal to the aggregate of the fair market value of the Stock at that time plus
cash received is treated as a taxable benefit and is required to be included in
the holder's income for the year and taxed at ordinary rates. The holder will
have a cost in the Stock equal to its fair market value at the date of issue
and, where the holder owns other shares of Stock at the time, the adjusted cost
base of each share of Stock will generally be equal to the average cost of all
Stock held at the time. When Stock is subsequently disposed of, a capital gain
or capital loss will be

3

--------------------------------------------------------------------------------



realized in the amount by which the proceeds of disposition, net of any
associated expenses, exceed or are exceeded by, the adjusted cost base of the
Stock.

         Tax Withholding:    No tax withholding is required at the time an award
of RSUs is made. At the time shares of Stock are issued and cash is paid, the
Company will deduct or withhold first, from the cash to be paid and then from
the shares of Stock issuable, a combined amount of cash and number of shares of
Stock having a fair market value equal to the amount sufficient to satisfy the
prescribed amounts on account of income tax, Canada Pension Plan/Quebec Pension
Plan contributions and employment insurance premiums required by law to be
withheld.

MOLSON COORS BREWING COMPANY

INCENTIVE COMPENSATION PLAN

Effect of Detrimental Conduct on Awards
Under the Incentive Compensation Plan

        Equity-based Awards granted to a Participant under the Incentive
Compensation Plan shall be subject to the following restrictions:

        After a Participant terminates employment or service as a director for
any reason, if the Participant (1) is employed by or serves as a consultant or
otherwise provides services (including as a director), whether or not for
compensation, to a company that manufactures and sells malt beverage products in
the United States, Canada, the United Kingdom or Brazil and has a market share
of five percent (5%) or greater in one or more of such markets, (2) discloses or
uses any confidential or proprietary information of the Company, or (3) takes
any action detrimental to the Company or its officers, employees or agents,
including without limitation:

(a)disparaging the Company's products, the processes by which the products are
made, the employment practices of the Company, or the environmental or safety
record of the Company; or

(b)voluntarily initiating, assisting or cooperating in the prosecution of a
legal claim or threatened legal claim against the Company, except to the extent
required by law, or where the disclosure is made pursuant to Company Policy or
to an appropriate governmental authority pursuant to whistle-blowing
legislation; or

(c)participating, assisting or cooperating in an attempt take over control of
the Company when such an effort is deemed hostile by the Company and the
Participant's participation in such effort is without the express approval of
the Company's Board of Directors; or

(d)continuation of activity by the Participant deemed detrimental by the Company
after notice to the Participant that such activity is considered by the Company
to be detrimental conduct.

(such acts described in clauses (1), (2) and (3)(a)-(d) above hereafter referred
to as "prohibited conduct") then, the Participant shall forfeit all unvested
and/or unexercised stock options and all other Share-based Awards and such
Awards shall be null and void as of the date such prohibited conduct first
occurs.

        The Compensation and Human Resources Committee of the Company's Board of
Directors, the Company's Chief Executive Officer, or such other officer(s) as
may be authorized by the Committee pursuant to the Plan (the Committee, Chief
Executive Officer or other delegatee, the "Committee") shall have absolute
discretion to determine whether prohibited conduct has occurred and, if so, the
date on which the conduct occurred. Upon a determination that prohibited conduct
has occurred, the Committee shall give the Participant written notice, which
shall specify the conduct and the date of the

4

--------------------------------------------------------------------------------




conduct. Any dispute concerning the matters set forth in the notice shall be
decided under the procedures in the Plan.

        Upon receipt of the notice, the Participant shall return to the Company
any certificates representing Shares relating to any unvested Award outstanding
on the date of the conduct, together with all documents necessary to transfer
title to such Shares to the Company. If the Participant received Shares pursuant
to an Award under this Plan on or after the date of the prohibited conduct and
if the stock certificate or certificates have been issued to the Participant,
the Participant shall promptly deliver the certificate or certificates to the
Company representing Shares with a value equal to the value received upon
receipt of the Shares together with any documents necessary to transfer title to
such Shares to the Company. If the stock certificate or certificates have not
been issued to the Participant, the Company shall instruct the transfer agent
not to issue the certificate or certificates to the Participant and/or to
reflect as returned any uncertificated Shares, in either case with respect to
Shares having a value equal to the value received upon receipt of the Shares. If
the Participant received Shares upon vesting any Award which occurred after the
date of the prohibited conduct, and sold the Shares so acquired, upon receipt of
the notice of the Committee, the Participant shall promptly pay to the Company
the net amount received upon the sale. The "net" amount is an amount that
reflects retention by the Participant of value received with respect to the
Award.

        In the event any restriction set forth above is determined by any court
of competent jurisdiction to be unenforceable by reason of its extending for too
great a period of time or its being too extensive in any other respect, it shall
be interpreted to extend to the maximum period of time, the maximum area and the
maximum extent to which such court determines it may be enforceable.

        To the extent not otherwise defined herein or an Award, capitalized
terms shall have the meaning ascribed to them in the Plan.

5

--------------------------------------------------------------------------------





QuickLinks


MOLSON COORS BREWING COMPANY Directors RSU Award Statement for: DIRECTOR NAME
